                   Case 20-10343-LSS            Doc 6105       Filed 08/23/21       Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                              Debtors.
                                                             RE: 5874

     CERTIFICATE OF NO OBJECTION REGARDING THE SIXTEENTH MONTHLY
       FEE APPLICATION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP, AS
         BANKRUPTCY CO-COUNSEL FOR THE DEBTORS AND DEBTORS IN
      POSSESSION, FOR ALLOWANCE OF MONTHLY COMPENSATION AND FOR
     MONTHLY REIMBURSEMENT OF ALL ACTUAL AND NECESSARY EXPENSES
         INCURRED FOR THE PERIOD MAY 1, 2021 THROUGH MAY 31, 2021

                     The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht

& Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading

to the Sixteenth Monthly Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as

Bankruptcy Co-Counsel for the Debtors and Debtors In Possession, for Allowance of

Monthly Compensation and for Monthly Reimbursement of All Actual and Necessary

Expenses Incurred for the Period May 1, 2021 Through May 31, 2021 (the “Application”)

(D.I. 5874), filed on August 4, 2021.

                     The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the




1
             The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax
             identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
             Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS        Doc 6105      Filed 08/23/21     Page 2 of 2




Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than August 18, 2021 at 4:00 p.m. (Eastern Time).

               Accordingly, pursuant to the Order (I) Approving Procedures For (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341)

entered on April 6, 2020, the Debtors are authorized to pay the amount indicated below without

any further court order.



     (1) Total Fees        (2) Total Expenses          (3) 80% of           Total Debtors are
       Requested               Requested             Requested Fees         Authorized to Pay
                                                                               ( (2) + (3) )

      $216,691.00               $8,211.72              $173,352.80              $181,564.52

               WHEREFORE, Morris Nichols respectfully requests that the Application be

approved.

 Dated: August 23, 2021                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
        Wilmington, Delaware
                                              /s/ Paige N. Topper
                                              Derek C. Abbott (No. 3376)
                                              Andrew R. Remming (No. 5120)
                                              Paige N. Topper (No. 6470)
                                              Michelle M. Fu (No. 6661)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, Delaware 19899-1347
                                              Telephone: (302) 658-9200
                                              Facsimile: (302) 425-4664
                                              Email: dabbott@morrisnichols.com
                                                      aremming@morrisnichols.com
                                                      ptopper@morrisnichols.com
                                                      mfu@morrisnichols.com
                                              Counsel for the Debtors and Debtors in Possession




                                                2
